990 A.2d 1146 (2010)
COMMONWEALTH of Pennsylvania, Respondent
v.
PENNSYLVANIA STATE TROOPERS ASSOCIATION, Petitioner.
No. 771 MAL 2009.
Supreme Court of Pennsylvania.
March 16, 2010.

ORDER
PER CURIAM.
AND NOW, this 16th day of March 2010, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
Did the Commonwealth Court err when it invalidated the wage provisions of an Act 111 interest arbitration award based upon a holding that the provisions violated the State Employees Retirement Code, 71 Pa.C.S. § 5302(b)(2)?